Citation Nr: 1203878	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional (RO), which in pertinent part, continued the 0 percent disability evaluation for the Veteran's service-connected bilateral hearing loss.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the St. Louis, Missouri, VA Regional Office. 

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his service-connected bilateral hearing loss is worse than the current evaluation contemplates.  Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in June 2009.  At the August 2011 hearing, the Veteran indicated that he continues to seek treatment for his service-connected disability at his local VA outpatient treatment facility, and also seems to assert that the service-connected disability has worsened since the last VA examination.  See the Board hearing transcript, pages 6, 7.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected bilateral hearing loss.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Additionally, it appears that there may be additional outstanding treatment records relating to the Veteran's claims.  At the August 2011 Board hearing, the Veteran admitted to receiving treatment at the VA medical center in Memphis, Tennessee, for his service-connected bilateral hearing loss within the past year.  See the Board hearing transcript, p. 11.  Upon review of the record, the RO has obtained VA outpatient treatment records from October 2007 to July 2010.  Based upon the Veteran's statement, additional VA outpatient treatment records reflecting treatment for his service-connected disability must be obtained as the records may offer insight into the current severity of his service-connected bilateral hearing loss.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action: 

1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected bilateral hearing loss from the Memphis VA Medical Center in Memphis, Tennessee.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity and impairment of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  The examiner should describe the functional effects caused by the disability.

3.  Thereafter, the issue on appeal should be readjudicated, with consideration of  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (the rating assigned for a service-connected disability involves consideration of the functional effects caused by the disability, which in turn involves the application of 38 C.F.R. § 3.321(b) and consideration of an extra-schedular rating).   If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


